                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 DAVID JEFFERSON,                                   )
                                                    )
             Plaintiff,                             )
                                                    )
      v.                                            )          4:19-cv-00083-AGF
                                                    )
 THOMAS E. OSTERHOLT,                               )
                                                    )
             Defendant,                             )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff David Jefferson for leave to

commence this civil action without prepayment of the filing fee. (Docket No. 1). Having reviewed

the information contained in the motion, the Court finds it should be granted. Additionally, for the

reasons discussed below, the Court will order plaintiff to show cause why this action should not

be dismissed for lack of subject matter jurisdiction.

                                           The Complaint

        Plaintiff is a pro se litigant who has filed a civil action naming Thomas E. Osterholt as

defendant. He has indicated that the Court’s jurisdiction is based on a federal question. (Docket

No. 1 at 3; Docket No. 1-1 at 1). Specifically, in the section of the form complaint for asserting

federal question jurisdiction, plaintiff states: “Housing discrimination. At a hearing about an

eviction in June 2018, the lawyer refused to look at paperwork indicating the rent had been paid.”

(Docket No. 1 at 3). In his statement of claim, plaintiff states, in full:

                At [an] eviction hearing in June 2018 in St. Louis[,] the lawyer
                refused to look at proof that I was current in the rent. I had a truck
                driving job waiting in Omaha, NE. He scheduled the next hearing,
                and I was rear-ended on I-80 west in Wyoming[,] causing me to lose
                my job.
(Docket No. 1 at 5).

        Plaintiff has supplemented these allegations with several exhibits that were sent to the

Court after the filing of the complaint. (Docket No. 6).1 The exhibits include chat transcripts

between plaintiff and USAA; a revised IRS earned income tax credit form from a labor law

compliance service; a notice of cancellation of insurance from USAA; a letter from the United

States Department of Veterans Affairs; a letter from the Social Security Administration; and a

docket sheet from Neighborhood Gardens Apartments v. Jefferson, No. 1822-AC16429 (22nd Cir.,

City of St. Louis). Based on the docket sheet and review of plaintiff’s state court case, the Court

notes that defendant Osterholt is the attorney for Neighborhood Gardens Apartments and filed an

action against plaintiff seeking unpaid rent.

        Plaintiff seeks damages in the amount of $74,999 for loss of income and back pain,

apparently in relation to the aforementioned car accident in Wyoming.

                                                  Discussion

        Plaintiff has brought this action against defendant Thomas E. Osterholt, alleging that at a

June 2018 eviction hearing, Osterholt refused to look at paperwork indicating that plaintiff’s rent

had been paid. He claims that this constitutes “housing discrimination.” For the reasons discussed

below, plaintiff will be directed to show cause why this case should not be dismissed for lack of

subject matter jurisdiction.

    A. Subject Matter Jurisdiction

        Subject matter jurisdiction refers to a court’s power to decide a certain class of cases.

LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006). “Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution


1
  The Court will treat these attachments as part of the pleadings. See Fed. R. Civ. P. 10(c) (“A copy of a written
instrument that is an exhibit to a pleading is part of the pleading for all purposes”).
                                                        2
and the statutes enacted by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See also Gunn v. Minton, 568 U.S. 251, 256 (2013) (“Federal courts are

courts of limited jurisdiction, possessing only that power authorized by Constitution and statute”).

The presence of subject matter jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990). See also

Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (“The threshold requirement in every

federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases”). As such, the issue of subject matter

jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,

567 F.3d 976, 982 (8th Cir. 2009).

       Federal courts have subject matter jurisdiction over both federal question cases and

diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F.3d 1017, 1020 (8th Cir. 2007) (finding that subject matter jurisdiction is lacking

if neither diversity of citizenship nor federal question jurisdiction applies); and McLaurin v. Prater,

30 F.3d 982, 984-85 (8th Cir. 1994) (noting that Congress has directed that district courts shall

have jurisdiction in both federal question and diversity cases). Here, plaintiff has indicated that the

basis of this Court’s jurisdiction is federal question jurisdiction. As explained below, however,

neither federal question nor diversity of citizenship jurisdiction is apparent on the face of the

complaint.

   B. Federal Question Jurisdiction

       Federal question jurisdiction gives district courts “original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States.” Griffioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F.3d 1182, 1188 (8th Cir. 2015). See also 28 U.S.C. § 1331. Whether a


                                                  3
claim arises under federal law is determined by reference to the “well-pleaded complaint.” Great

Lakes Gas Transmission Ltd. P’ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8th Cir. 2016).

The well-pleaded complaint rule provides that jurisdiction exists only when a federal question is

presented on the face of a plaintiff’s properly pleaded complaint. Markham v. Wertin, 861 F.3d

748, 754 (8th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1139

(8th Cir. 2014) (“Under the well-pleaded complaint rule, a federal question must exist on the face

of the plaintiff’s properly pleaded complaint in order to establish federal question subject matter

jurisdiction”). Plaintiff’s complaint must establish “either that federal law creates the cause of

action or that the plaintiff’s right to relief necessarily depends on the resolution of a substantial

question of federal law.” Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir. 1998).

       A claim brought pursuant to 42 U.S.C. § 1983 “arises under federal law and will support

federal-question jurisdiction pursuant to § 1331.” Convent Corp. v. City of North Little Rock, Ark.,

784 F.3d 479, 483 (8th Cir. 2015).

       Plaintiff has asserted federal question jurisdiction as the basis of this Court’s jurisdiction.

However, he has not indicated what federal statute, federal treaty, or constitutional provision is at

issue in this case. Rather, he states only that “housing discrimination” occurred when a lawyer

refused to look at his paperwork during a state eviction proceeding. He makes no further

allegations regarding what this “discrimination” entailed.

       This conclusory form of pleading fails to demonstrate the existence of a federal question.

Plaintiff does not, for instance, state a claim under the Fair Housing Act. See Gallagher v. Magner,

619 F.3d 823, 831 (8th Cir. 2010) (stating that the FHA “prohibits property owners and

municipalities from blocking or impeding the provision of housing on the basis of race, color,

religion, sex, familial status, or national origin”). He also does not state a claim under 42 U.S.C. §


                                                  4
1981. See Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004) (stating that in order to

establish a prima facie case under § 1981, a plaintiff must show that (1) he is a member of a

protected class; (2) that the defendant intended to discriminate on the basis of race; and (3) the

discrimination interfered with a protected activity). Finally, he has not alleged a claim under 42

U.S.C. § 1983. See Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010) (explaining that pursuant to

§ 1983, “a plaintiff must allege sufficient facts to show (1) that the defendant(s) acted under color

of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally

protected federal right”). As such, he has not established that federal law creates the cause of action

or that the plaintiff’s right to relief necessarily depends on the resolution of a substantial question

of federal law.

   C. Diversity of Citizenship Jurisdiction

       “Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant.” Ryan

ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). A complaint

making a good faith allegation of the jurisdictional amount is sufficient to confer jurisdiction.

Scottsdale Ins. Co. v. Universal Crop Prot. All., LLC, 620 F.3d 926, 931 (8th Cir. 2010). However,

a “complaint will be dismissed if it appears to a legal certainty that the claim is really for less than

the jurisdictional amount.” Id. See also Kopp v. Kopp, 280 F.3d 883, 884 (8th Cir. 2002). “The

legal certainty standard is met where the legal impossibility of recovery is so certain as virtually

to negative the plaintiff’s good faith in asserting the claim.” Peterson v. The Travelers Indem. Co.,

867 F.3d 992, 995 (8th Cir. 2017).




                                                   5
       “Complete diversity of citizenship exists where no defendant holds citizenship in the same

state where any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342,

346 (8th Cir. 2007). For purposes of diversity, state citizenship requires an individual’s physical

presence in the state coupled with an indefinite intention to remain there. Blakemore v. Missouri

Pac. R.R. Co., 789 F.2d 616, 618 (8th Cir. 1986).

       In this case, plaintiff has not established diversity of citizenship because both he and

defendant are citizens of the State of Missouri. Moreover, the amount his controversy that he has

alleged – $74,999 – is below the jurisdictional amount.

   D. Order to Show Cause

       As noted above, federal courts have jurisdiction over two types of cases: federal question

cases and diversity of citizenship cases. Plaintiff has failed to adequately allege either basis in his

complaint. Therefore, the Court will order plaintiff to show cause within thirty (30) days as to

why his case should not be dismissed for lack of subject matter jurisdiction pursuant to Fed. R.

Civ. P. 12(h)(3). Failure to file a response will result in the dismissal of this action without

prejudice and without further notice.

   E. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). Rather, a district court may appoint counsel in a civil case if the

court is “convinced that an indigent plaintiff has stated a non-frivolous claim…and where the

nature of the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). As plaintiff is being ordered to




                                                   6
show cause why his case should not be dismissed for lack of subject matter jurisdiction, the motion

will be denied at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiff must show cause, in writing and no later than

thirty (30) days from the date of this order, why his complaint should not be dismissed for lack

of subject matter jurisdiction.

       IT IS FURTHER ORDERED that if plaintiff fails to respond to this order within thirty

(30) days, his complaint will be dismissed without prejudice and without further notice.

       Dated this 3rd day of June, 2019.



                                                 _____________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE




                                                7
